Exhibit 10.3




SUMMARY OF TRUSTEE COMPENSATION ARRANGEMENTS




Eversource Energy (“Eversource”) pays each non-employee Trustee serving on
January 1 an annual cash retainer in the amount of $100,000 for service on the
Board during his or her term of office, including participation in all Board and
Committee meetings.  In addition, Trustees holding the positions of Lead
Trustee, Chair of the Audit Committee, Chair of the Compensation Committee,
Chair of the Corporate Governance Committee, and Chair of the Finance Committee
on January 1 receive annual cash retainers in the amounts set forth below.  All
cash retainers are payable in equal installments on the first business day of
each calendar quarter.  




Retainer

2016
Annual Amount

 

 

Lead Trustee

$27,500

Audit Committee Chair

$17,500

Compensation Committee Chair

$12,500

Corporate Governance Committee Chair

$12,500

Finance Committee Chair

$12,500




Each non-employee Trustee serving on January 1 also receives a grant under the
Eversource Incentive Plan (the “Plan”), effective on the tenth business day of
each such year, of that number of Restricted Share Units (“RSUs”) resulting from
dividing $135,000 by the average closing price of our common shares as reported
on the New York Stock Exchange for the 10 trading days immediately preceding
such date and rounding the resulting amount to the nearest whole RSU.  RSUs vest
on the next business day following the grant, and distribution to the Trustee in
equivalent common shares is deferred until the tenth business day of January of
the year following retirement from Board service.  Any individual who is elected
to serve as a Trustee after January 1 of any calendar year receives an RSU grant
prorated from the date of such election and granted on the first business day of
the month following such election.  




On January 15, 2016, each non-employee Trustee was granted 2,637 RSUs under the
Plan, all of which vested on January 19, 2016.




Share ownership guidelines set forth in Eversource’s Corporate Governance
Guidelines require each Trustee to attain and hold 7,500 common shares and/or
RSUs within five years from January 1 of the year succeeding his or her date of
election to the Board.  All of the current Trustees exceed the share ownership
threshold or are expected to do so within the stated period.




Pursuant to the Eversource Deferred Compensation Plan (the “Deferred
Compensation Plan”), prior to the year earned, each Trustee may irrevocably
elect to defer receipt of all or a portion of his or her cash compensation.
 Deferred funds are credited with deemed earnings on various deemed investments
as permitted by the Deferred Compensation Plan. Deferred compensation is payable
either in a lump sum or in installments in accordance with the Trustee’s prior
election.

 

In addition, Eversource pays travel-related expenses for spouses of Trustees who
attend Board functions.  The Internal Revenue Service considers payment of
travel expenses for a Trustee’s spouse to be imputed income to the individual
Trustee.  Effective January 1, 2009, Eversource discontinued tax gross-up
payments in connection with spousal travel expenses.






